DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  “the channel” in line 8 should read “a channel” to avoid “lacking antecedent basic” objection.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (U.S. Patent No. 10,847,092), hereinafter Bae, in view of Yang et al. (US 2012/0051506), hereinafter Yang.
	In reference to claim 1, Bae discloses in Fig. 4, a pixel circuit configured to control driving current for a light-emitting element (EL), the pixel circuit comprising:

	a first switching transistor (T2) including a source, a gate, and a drain, the first switching transistor being configured to transmit a data signal (VD) corresponding to the driving current;
	a storage capacitor (CST) configured to receive the signal from the first switching transistor and store a voltage to be applied to the gate of the driving transistor (T1);
	a second switching transistor (compensation transistor T3) configured to correct the voltage to be stored to the storage capacitor; (the storage capacitor CST may be connected between the gate of the driving transistor T1 and a first power supply voltage ELVD… a compensation voltage where a negative threshold voltage of the driving transistor T1 is added to the data voltage VD may be applied to the second electrode of the storage capacitor CST through the driving transistor T1 that is diode-connected by the compensating transistor T3, and the storage capacitor CST may store a voltage difference between the first power supply voltage ELVDD and the compensation voltage (col. 9, line 65 – col. 10, line 19).
	Bea does disclose a first capacitor including an electrode connected with the drain of the driving transistor and electrode to be supply with a predetermined potential.
	In the same field of endeavor, Yang discloses in Fig. 4A a pixel circuit (PXA) having a first capacitor (C2) including an electrode connect to the drain of the driving transistor (T1) and an electrode to be supplied with a predetermined potential (ELVDD).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to provide the first capacitor in Bea as taught by 
	In reference to claim 7, Bae discloses the first switching transistor (T2) and the second switching transistor (T3)  are configured to be turned on simultaneously, wherein the second switching transistor (T3) is configured to keep the driving transistor (T1) in a diode-connected state when the second switching transistor is ON, and wherein charges to be stored to the storage capacitor are supplied to the storage capacitor through the channel of the driving transistor in the diode-connected state (in a data write period, the data voltage VD may be applied to the source of the driving transistor T1 through the switching transistor T2, a compensation voltage where a negative threshold voltage of the driving transistor T1 is added to the data voltage VD may be applied to the second electrode of the storage capacitor Cst through the driving transistor T1 that is diode-connected by the compensating transistor T3 and the storage capacitor CST may store a voltage difference between the first power supply voltage ELVDD and the compensation voltage; col. 11, lines 5-14).

	In reference to claim 10, Bae discloses a third switching transistor (T5) configured to control ON/ OFF of supply of electric current to the driving transistor (T1), col. 10, lines 57-62;
	a fourth switching transistor (T4) configured to supply a first reset potential Vint the gate of the driving transistor (T1) (col. 10, lines 20-22);

	a sixth switching transistor (T7) configured to supply a second reset (VINIT) potential to the anode of the light-emitting element (EL); col. 11, lines 22-25).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae and Yang in view of Han (US 8,976,166).
	In reference to claim 2, Bae does not disclose a value obtained by dividing the capacitance of the first capacitor by the capacitance of the storage capacitor is not less than 2.
	In the same field of endeavor, Han discloses a pixel circuit in Fig. 2 having capacitor C1 and C2; a value, voltage divided, according to the capacitance of the first capacitor C1 and that of the storage capacitor Cst is transmitted to the gate electrode of the driving transistor Td.
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the voltage divided value in Bae as taught by Han so that the voltage difference between the gate electrode and the source electrode of the driving transistor Td is uniformly maintained by the storage capacitor Cst (col. 8, lines 9-11).
	Han does not disclose the value discloses a value obtained by dividing the capacitance of the first capacitor by the capacitance of the storage capacitor is not less than 2.

Therefore, it would have been obvious to combine to one of ordinary skill in this art to generate the value obtained by dividing the capacitance of the first capacitor by the capacitance of the storage capacitor is not less than 2 to obtain the invention as specified in claim 2.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae and Yang in view of Cok (US 2009/0115703).
	In reference to claim 3, Bae does not disclose resistor connected in parallel with the storage capacitor.
	In the same field of endeavor, Cok discloses in Fig. 4, a resistor (24) connected in parallel with a storage capacitor (20).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to provide the resistor in Bae as taught by Cok for controlling current through LED to emit light at luminance level determined by luminance value (see abstract).


Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae and Yang in view Park et al. (US 2020/0403040).
	In reference to claim 6, Bae does not disclose the first capacitor is a metal-insulator-semiconductor capacitor having a laminate structure of an insulating layer, a metal layer, and a semiconductor film.
	In the same field of endeavor, Park et al. discloses a capacitor in Cst in Fig. 8A is a metal-semiconductor capacitor having a laminate structure of and insulating layer (205), a metal layer (CE2 is a conductive material such as Al, Cu…) and a semiconductor layer (201); see paragraphs [99-100], and [104]).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the structure of the capacitor in Bae as taught by Park et al. to increase the area occupied by a display area and also add various functions, to provide a display apparatuses capable of having various components arranged in a display area (paragraph [4]).
	In reference to claim 8, Park et al. Bae does not disclose a lower electrode included in the same semiconductor film as the drain of the driving transistor; and an insulating film and an upper electrode layered on the lower electrode. However, Bae in Fig. 8A lower electrode (CE1) included in the same semiconductor film (Act) as the drain electrode of the driving transistor and insulating layer (203) and an upper electrode (CE2) on the upper electrode (see paragraph [100]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae and Yang in view of Park (US 2019/0206328).
	In reference to claim 9, Bae does not disclose wherein the first capacitor is a variable capacitor. In the same field of endeavor, Park discloses in Fig. 3 a variable capacitor is used in a pixel circuit P.
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the variable capacitor in Bae as taught by Park to increase charging speed and charging rate of data voltage of the OLED pixel (see abstract).


	Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the recited arts teaches or suggests:
With respect to claim 4:
wherein a product of the capacitance of the storage capacitor and the resistance of the resistor is not less than 0.1 seconds, and
wherein a value obtained by dividing the capacitance of the first capacitor by the capacitance of the storage capacitor is not less than 2.
In reference to claim 5: a lower electrode; an upper electrode; and
a dielectric film between the lower electrode and the upper electrode; wherein the storage capacitor includes a part of the lower electrode, a part of the upper electrode, 
wherein the resistor is formed in a part of the dielectric film located between an edge of the lower electrode and a part of the upper electrode overhanding the edge.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686.  The examiner can normally be reached on M-F, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


 



/DUC Q DINH/Primary Examiner, 
Art Unit 2692